 1   Michael E. Hansen [SBN 191737]
     Attorney-at-Law
 2   711 Ninth Street, Suite 100
     Sacramento, CA 95814
 3   916.438.7711
     Fax 916.864.1359
 4
     Attorney for Defendant
 5   DAMIAN DELEAL
 6
 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                  IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                       )   Case No.: 2:19-cr-00064 MCE
                                                     )
11                         Plaintiff,                )   STIPULATION AND ORDER TO
                                                     )   CONTINUE STATUS CONFERENCE
12          vs.                                      )   AND TO EXCLUDE TIME PURSUANT
                                                     )   TO THE SPEEDY TRIAL ACT
13   DAMIAN DELEAL,                                  )
                                                     )
14                         Defendant.                )
                                                     )
15
16
            IT IS HEREBY STIPULATED by and between the parties hereto through their
17
     respective counsel, Robert Artuz, Assistant United States Attorney, attorney for plaintiff, and
18
     Michael E. Hansen, attorney for defendant Damian Deleal, that the previously-scheduled status
19
     conference date of June 6, 2019, be vacated and the matter set for status conference on July 25,
20
     2019, at 10:00 a.m.
21
            This continuance is requested because defense counsel needs additional time to review
22
     discovery received in this case. Discovery provided to date exceeds 1000 pages of discovery
23
     and several disks.
24
            The Government concurs with this request.
25
            Further, the parties agree and stipulate the ends of justice served by the granting of such
26
     a continuance outweigh the best interests of the public and the defendant in a speedy trial and
27
     that time within which the trial of this case must be commenced under the Speedy Trial Act
28



                                                  1
     Stipulation and Order to Continue Status Conference
 1   should therefore be excluded under 18 U.S.C. section 3161(h)(7)(B)(iv), corresponding to Local
 2   Code T4 (to allow defense counsel time to prepare), from the date of the parties’ stipulation, June
 3   3, 2019, to and including July 25, 2019.
 4          Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
 5          IT IS SO STIPULATED.
 6   Dated: June 3, 2019                                    Respectfully submitted,
 7                                                          /s/ Michael E. Hansen
                                                            MICHAEL E. HANSEN
 8                                                          Attorney for Defendant
                                                            DAMIAN DELEAL
 9
10   Dated: June 22, 2019                                   McGREGOR SCOTT
                                                            United States Attorney
11
                                                            By: /s/ Michael E. Hansen for
12                                                          ROBERT ARTUZ
                                                            Assistant U.S. Attorney
13                                                          Attorney for Plaintiff
14
                                                  ORDER
15
            The Court, having received, read, and considered the stipulation of the parties, and good
16
     cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order. Based
17
     on the stipulation of the parties and the recitation of facts contained therein, the Court finds that
18
     it is unreasonable to expect adequate preparation for pretrial proceedings and trial itself within
19
     the time limits established in 18 U.S.C. section 3161. In addition, the Court specifically finds
20
     that the failure to grant a continuance in this case would deny defense counsel to this stipulation
21
     reasonable time necessary for effective preparation, taking into account the exercise of due
22
     diligence. The Court finds that the ends of justice to be served by granting the requested
23
     continuance outweigh the best interests of the public and the defendant in a speedy trial.
24
     ///
25
     ///
26
     ///
27
     ///
28



                                                  2
     Stipulation and Order to Continue Status Conference
 1          The Court orders that the time from the date of the parties’ stipulation, June 3, 2019, to
 2   and including July 25, 2019, shall be excluded from computation of time within which the trial
 3   of this case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. section
 4   3161(h)(7)(B)(iv), and Local Code T4 (reasonable time for defense counsel to prepare). It is
 5   further ordered that the June 6, 2019, status conference shall be continued until July 25, 2019, at
 6   10:00 a.m.
 7          IT IS SO ORDERED.
 8   Dated: June 5, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
     Stipulation and Order to Continue Status Conference
